EXHIBIT 10.2

 

FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT

THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (the “First
Amendment”) is made this 17th day of July, 2017 (the “Effective Date”) by and
between REW, L.L.C. and W Partners, LLC, each an Indiana limited liability
company, (“Sellers”) and PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation
(“Purchaser”). Capitalized terms used herein but not otherwise defined shall
have the meanings set forth in the Purchase Agreement (defined below).

RECITALS

WHEREAS, Seller and Purchaser are parties to that certain Real Estate Purchase
and Sale Agreement dated June 19, 2017 (the “Purchase Agreement”), whereby
Seller agreed to sell to Purchaser and Purchaser agreed to purchase from Seller
the property located at 5681 Cleveland Road, South Bend, Indiana, 5502 W. Brick
Road, South Bend, Indiana, 4491 North Mayflower Road, South Bend, Indiana, 5855
West Carbonmill Drive, South Bend, Indiana and 4955 Ameritech Drive, South Bend,
Indiana;

NOW THEREFORE, in consideration of the mutual benefits, covenants and premises
set forth herein, the adequacy of which the parties acknowledge, the parties
hereby agree to amend the Purchase Agreement by adding a new Section 12(o) as
follow:

12(o). SEC, Reg. S-X, Rule 3-14 Compliance. Subsequent to Closing and no later
than one (1) calendar year subsequent to the Closing, Buyer’s auditor may
conduct an audit, as may be required of Buyer pursuant to Rule 3-14 of
Securities and Exchange Commission Regulation S-X (the “Audit”), of the income
statements of the Property for the last complete fiscal year immediately
preceding the Closing and the stub period through the date of Closing (the
“Audit Period”). Seller shall reasonably cooperate (at no cost or liability of
any kind to Seller) with Buyer’s auditor in the conduct of the Audit. Without
limiting the foregoing, (1) Buyer or its designated independent or other auditor
may audit the operating statements of the Property, at Buyer’s expense and, upon
Buyer’s reasonable prior written request, Seller shall allow Buyer’s auditors
reasonable access to such books and records maintained by Seller in respect to
the Property and pertaining to the Audit Period as necessary to conduct the
Audit; and (b) Seller shall use reasonable efforts to provide to Buyer such
existing financial information as may be reasonably required by Buyer and
required for Buyer’s auditors to conduct the Audit, provided, however, that the
ongoing obligations of Seller shall be limited to providing such information or
documentation as may be in the possession or control of Seller, the Seller’s
accountants or the applicable property or asset manager, at no cost or liability
of any kind to any such parties, and in the format the Seller has maintained
such information.

  

 

 

1. Ratification and Reaffirmation. Seller and Purchaser agree that any and all
terms and conditions of the Purchase Agreement not specifically amended, deleted
or modified in this First Amendment are hereby reaffirmed and ratified in their
entirety and shall remain in full force and effect.

 

 

IN WITNESS WHEREOF, Seller and Purchaser have executed this First Amendment to
Real Estate Purchase and Sale Agreement as of the day and year first above
written.

 

 

SELLERS:

 

REW, L.L.C., an Indiana limited liability company

an Indiana limited liability company

 

 

By: /s/ Robert E. Wozny

Name:  Robert E Wozny

Title:    Managing Member

 

W PARTNERS, LLC, an Indiana limited liability company

 

By: /s/ Robert E. Wozny

Name:  Robert E Wozny

Title:    Managing Member

 

 

 

PURCHASER:

 

PLYMOUTH INDUSTRIAL REIT, INC.

a Maryland corporation

 

 

 

By: /s/ Pendleton P. White, Jr.

Name: Pendleton P. White, Jr.

Title:   President

 

 



2 

